


AGREEMENT OF LEASE
 
AGREEMENT OF LEASE (the “Lease”) made as of the 25 day of September, 2007
between TMC-3011 S 52ND ST, LLC, an Arizona limited liability company (the
“Landlord”), and SONICWALL, INC., a California corporation (the “Tenant”).
 
1.  Reference Data and Definitions.  The following sets forth some of the basic
lease information and definitions used in this Lease:
 
1.1  “Additional Rent” shall mean Tenant’s Proportionate Share of Real Estate
Taxes and Operating Expenses, and all other sums (exclusive of Base Rent)
payable by Tenant to Landlord under this Lease.
 
1.2  “Base Rent” shall mean the base rent for respective periods set forth
below:
 
Period (months)
Annual
Base Rent
Monthly Installment of
Annual Base Rent
1-12
$499,200.00
$41,600.00
13-24
$514,176.00
$42,848.00
25-36
$529,601.28
$44,133.44
37-48
$545,489.32
$45,457.44
49-60
$561,854.00
$46,821.17
61-72
$578,709.62
$48,225.80
73-84
$596,070.91
$49,672.58
85-90
$613,953.03
$51,162.75



Base Rent escalates annually by three percent (3%) as described above.


1.3  “Broker” shall mean Grubb & Ellis and Commercial Properties, Incorporated.
 
1.4  “Building” shall mean 3011 South 52nd Street, Tempe, Arizona containing
79,183 square feet.
 
1.5  “Common Areas” shall mean the roadways, parking areas and landscaped areas
on the Property, and the entrances, accessways and other areas located on the
Property intended for the common use of all tenants of the Property and their
invitees.
 
1.6  “Commencement Date” shall mean September 25, 2007.
 
1.7  “Concession Costs” shall mean leasing commissions and costs such as
construction allowances, rent concessions, moving expenses, takeover obligations
and other similar inducements, incurred in leasing, subleasing or assigning a
lease or this Lease.
 
1.8  “Excess Assignment Consideration” shall mean an amount, if any, equal
to:  (A) the consideration whenever paid by any assignee for the assignment,
less (B) Concession Costs, reasonably incurred by Tenant in connection with such
assignment.
 
1.9  “Excess Sublease Rent” shall mean an amount, if any, equal to:  (A) (i) all
rent or other consideration paid to Tenant by any subtenant, for and during each
month less (ii) the portion applicable to such month (when amortized from the
date such subtenant commences to pay rent over the remaining term of the
sublease, exclusive of any renewals or extensions) of Tenant’s Concession Costs
reasonably incurred by Tenant in connection with such subletting, less (B) (i)
the Monthly installment of Base Rent for such month plus (ii) such other rent or
consideration attributable to such month, which would otherwise be required to
be paid by Tenant to Landlord.  In determining the amount of Excess Sublease
Rent with respect to a sublease for less than all of the Premises, the amount of
the Monthly installment of Base Rent to be deducted pursuant to clause (B)(i) of
this Section 1.9 shall be determined by multiplying the then applicable square
foot rate of the Monthly installment of Base Rent by the area of the portion of
the Premises which has been sublet.
 
1.10  “Improvements” shall mean the build out work and other improvements to be
performed by Landlord, at Landlord’s cost, to the Premises that are described in
the Plans and Specifications.
 
1.11  “Land” shall mean the land legally described or depicted on Exhibit A
attached hereto.
 
1.12  “Landlord” shall mean the Landlord named on page 1 of this Lease or any
subsequent owner of such Landlord’s interest in the Property.
 
1.13  “Landlord’s Address”:
 
c/o Stewart Property Advisors LLC
15540 North 71st Street
Suite 119
Scottsdale, AZ 85254
Attn:  Tony Muscatello
 
1.14  “Lease Interest Rate” shall mean the lesser of (A) 300 basis points in
excess of the Prime Rate in effect from time to time or (B) the maximum amount
or rate that lawfully may be charged in the circumstances, if such a maximum
exists.
 
1.15  “Lease Taxes” shall mean any tax, assessment, levy or other charge (other
than any income, franchise, state or inheritance tax) by any federal, state or
local law now or hereafter imposed directly or indirectly upon Landlord with
respect to this Lease or the value thereof, or upon Tenant’s use or occupancy of
the Premises, or upon the Base Rent, Additional Rent (including, but not limited
to, all transaction privilege taxes) or any other similar sums payable under
this Lease or upon this transaction.
 
1.16  “Lease Year.”  The “First Lease Year” shall be the period commencing on
the Commencement Date and continuing to the last day of calendar year
2008.  Each “Lease Year” after the First Lease Year shall be a consecutive
twelve (12) month period commencing on the first day immediately following the
preceding Lease Year.
 
1.17  “Operating Expenses” shall have the meaning set forth in Section 5.1.
 
1.18  “Permitted Use” shall mean general office, administrative, and related
business purposes.
 
1.19  “Plans and Specifications” shall mean the detailed plans and
specifications describing any Improvements that are described on Exhibit B
attached hereto.
 
1.20  “Premises” shall mean the approximately 32,000 square foot area contained
in the Building and depicted on Exhibit A-1 attached hereto (the “Site Plan”),
together with any parking areas and truck courts expressly reserved for the use
by the Premises on the Site Plan.
 
1.21  “Prime Rate” shall mean the rate of interest announced from time to time
by Wachovia Bank, N.A. or its successor as its prime rate or, if such rate is
discontinued, such comparable rate as Landlord reasonably designates by notice
to Tenant.
 
1.22  “Property” shall mean the Building, including, but not limited to, the
Common Areas, together with Land.
 
1.23  “Real Estate Taxes” shall mean all real estate taxes and assessments,
general or special, ordinary or extraordinary, foreseen or unforeseen (other
than Lease Taxes) assessed or imposed upon the Property.  If, due to a future
change in the method of taxation, any tax shall be levied or imposed in
substitution, in whole or in part, for (or in lieu of) any tax or addition to or
increase in any tax which would otherwise be included within the definition of
Real Estate Taxes, then such other tax shall be deemed to be included within
Real Estate Taxes.
 
1.24  “Rent” shall mean Additional Rent and Base Rent, collectively.
 
1.25  “Rent Commencement Date” shall mean the later of:  (i) Substantial
Completion Date (or the date upon which the Substantial Completion of the
Improvements would have occurred but for Tenant Delays); or (ii) January 1,
2008.
 
1.26  “Substantial Completion” and “Substantially Complete” shall each mean,
with respect to the Premises, the date when (i) the construction of the
Improvements is substantially completed, excepting only “punch list items” (as
that term is commonly used in the construction industry) that will not
materially interfere with completion of Tenant Work and/or Tenant’s operations
provided that Tenant has completed all of Tenant Work, and (ii) Landlord has
obtained a temporary or permanent Certificate of Occupancy for the Premises;
provided, however, that if the failure of Landlord to obtain a temporary or
permanent Certificate of Occupancy is a result of the condition of the Tenant
Work or the failure of Tenant to complete the Tenant Work, the delivery of a
Certificate of Occupancy shall not be required for purposes of determining
whether Substantial Completion has occurred.
 
1.27  “Substantial Completion Date” shall mean the date upon which Substantial
Completion of the Improvements occurs.
 
1.28  “Tenant” shall mean the Tenant named on page 1 of this Lease and such
person’s permitted successors and assigns, subject to the provisions of this
Lease.
 
1.29  “Tenant Delays” shall mean delays in the Substantial Completion of the
Improvements, resulting from:  (a) the performance of the Tenant Work by or on
behalf of Tenant other than in accordance with the terms and conditions of
Section 3.2 below; (b) the failure by Tenant to timely approve any plans and
specifications or provide information necessary to complete the design of the
Improvements; or (c) any other action, negligence or omission by or on the part
of Tenant or any Tenant Parties (as hereinafter defined).
 
1.30  “Tenant Work” shall mean any build out, fixturing and space preparation of
any portion of the Premises to be performed by Tenant at Tenant’s sole cost.
 
1.31  “Tenant’s Address” shall mean the Premises, with copies to:
 
SonicWALL, Inc.
1143 Borregas Avenue
Sunny Vale, California  94089-1306


1.32  “Tenant’s Proportionate Share” shall be 40.41%.
 
1.33  “Term” shall mean, subject to the provisions of Section 26 hereof, the
seven (7) year, six (6) month period commencing on the Rent Commencement Date
and terminating on the last day of the ninetieth (90th) calendar month after the
Rent Commencement Date occurs (such date, the “Expiration Date”).
 
2.  Demise of Premises.  Subject to the terms of  this Lease, Landlord leases to
Tenant and Tenant leases from Landlord the Premises and grants to Tenant, so
long as this Lease remains in effect, the non-exclusive right to use the Common
Areas for their intended purposes in common with all others entitled to use
them; provided, however, that Tenant shall not be entitled to use or occupy the
Premises for any purposes other than the Tenant Work pursuant to Section 3.2
until the Substantial Completion Date.  Tenant shall be entitled to use the
Common Areas in the same manner and fashion as other tenants of the Building on
a non-discriminatory basis after the Substantial Completion Date.
 
3.  Possession; Term.
 
3.1  Improvement Work.  Landlord shall, at Landlord’s sole cost and expense,
furnish all of the design, material, labor and equipment required to construct
the Improvements in accordance with the Plans and Specifications.  Landlord
shall construct the Improvements in a good and workmanlike manner, and in
accordance with all applicable statutes, ordinances and building codes,
governmental rules, regulations and orders relating to construction of the
Improvements (but not matters arising because of Tenant Work or specific to the
particular business Tenant seeks to engage in the Premises).  Landlord shall
diligently proceed with the construction of the Improvements and use good faith
efforts to Substantially Complete the Improvements on or prior to three (3)
months after the Commencement Date (the “Projected Completion Date”), which
Projected Completion Date shall be extended on account of any delays in the
Substantial Completion of the Improvements that result from Force Majeure Events
(as hereinafter defined) or Tenant Delays; provided, however, if Landlord fails
to so Substantially Complete the Improvements and deliver possession of the
Premises prior to the Project Completion Date, as the same may be extended on
account of Force Majeure Events or Tenant Delays, then the validity of this
Lease and the obligations of Tenant under this Lease shall not be affected, and
Tenant shall have no claim against Landlord (and Landlord shall have no
liability) hereunder, at law or in equity, arising from Landlord’s failure to
Substantially Complete the Improvements and deliver possession of the Premises
by such date, except that Tenant shall not be required to pay Rent until the
Rent Commencement Date has occurred..
 
3.2  Tenant’s Access.  From and after the Commencement Date, Landlord shall
provide access to the Premises to Tenant and its contractors, agents and
employees for purposes of performing Tenant Work.  For purposes of this Lease,
the term “Schedule” shall mean a detailed description of the timing and
coordination of Landlord’s construction of the Improvements and Tenant’s
performance of the Tenant Work.  Landlord and Tenant shall reasonably cooperate
in creating a procedure for such consultation and cooperation in reviewing and
revising the Schedule. Prior to commencing any Tenant Work, Tenant shall provide
Landlord with:  (i) copies of all plans and specifications pertaining to the
Tenant Work for which such access is being requested; (ii) copies of all
licenses and permits required in connection with the performance of the work for
which such access is being requested; and (iii) certificates of insurance naming
Landlord as additional insured/loss payee as applicable.  The access to the
Premises provided to Tenant pursuant to this Section 3.2 shall be subject to the
conditions that all of Tenant and Tenant’s agents, contractors, workmen,
mechanics, suppliers, and invitees shall work in harmony and not interfere with
Landlord and its agents and contractors in doing its work in, to, or on the
Improvements.  If at any time such entry or occupancy shall cause or create an
imminent likelihood of such disharmony or interference, Landlord, in Landlord’s
reasonable discretion, shall have the right to suspend such access upon
twenty-four (24) hours’ written notice to Tenant until such time as Tenant, at
Tenant’s sole cost, has remedied such disharmony or interference.  Tenant agrees
that any such entry into and occupancy of the applicable Premises shall be
deemed to be under all of the terms, covenants, conditions and provisions of the
Lease, except as to the covenant to pay Rent.
 
3.3  Delivery of Possession, Punch List, and Acceptance Agreement.  As soon as
the Improvements are Substantially Completed for the Premises, Landlord and
Tenant shall together walk through the Premises and inspect all Improvements so
Substantially Completed, using reasonable efforts to discover all uncompleted or
defective construction in the Improvements.  After such inspection has been
completed, each party shall sign an acceptance agreement in a reasonably agreed
upon form (herein the “Acceptance Agreement”), which shall include, by
attachment, a list of all “punch list” items which the parties agree are to be
corrected by Landlord in connection with the Premises.  Landlord shall use
reasonable efforts to complete and/or repair such “punch list” items within
thirty (30) days after executing the applicable Acceptance Agreement.  Tenant’s
commencement of business operations from and in any part of the Premises shall
be deemed to be an acceptance by Tenant of the Improvements, except for the
agreed upon punch list items.  Tenant agrees that Tenant is familiar with the
condition of the Premises, and Tenant hereby accepts the foregoing on an
“AS-IS,” “WHERE-IS” basis except to the extent of Landlord’s repair and
maintenance obligations hereunder.  Tenant acknowledges that Landlord has not
made any representation as to the condition of the foregoing or the suitability
of the foregoing for Tenant’s intended use, except as may be herein expressly
set forth.  Tenant represents and warrants that Tenant has made its own
inspection of the foregoing.  Landlord shall not be obligated to make any
repairs, replacements or improvements (whether structural or otherwise) of any
kind or nature to the foregoing in connection with, or in consideration of, this
Lease, except (a) as set forth herein and (b) with respect to the
Improvements.  Landlord agrees to make reasonable efforts to enforce, upon
Tenant’s request, all manufacturer’s or contractor’s warranties, if any, issued
in connection with any of the Improvements or the Premises.
 
3.4  Commencement Date.  The term of this Lease shall commence on the
Commencement Date and expire on the Expiration Date.  Notwithstanding the
foregoing, Tenant shall not be entitled to use or occupy the Premises for any
purpose other than Tenant Work until the Improvements have been Substantially
Completed.
 
3.5  Rent Commencement.  Tenant’s obligation to pay Base Rent shall commence on
the Rent Commencement Date.
 
4.  Base Rent.
 
4.1  Payment.  From and after the Rent Commencement Date, Base Rent shall be
payable by Tenant in equal monthly installments on or before the first day of
each calendar month, in advance; provided, however, that if the Rent
Commencement Date is  other than on the first day of a month.  Base Rent, shall
be prorated on the basis of the actual number of days during such month that
Base Rent is payable.  All payments of Base Rent and Additional Rent shall be
made without prior demand and, except as otherwise expressly provided in this
Lease, without offset, deduction or counterclaim of any kind, in lawful money of
the United States of America.  Such payments shall be made at Landlord’s Address
or at such other place as Landlord shall designate from time to time.  Tenant’s
agreements to lease the Premises and pay Base Rent, Additional Rent and all
other sums payable under this Lease are independent of any other covenant,
agreement or term of this Lease.  Tenant shall pay any and all Lease Taxes
simultaneously with its payment of Base Rent and shall be solely responsible for
all such Lease Taxes regardless of against whom the same are assessed.
 
4.2  Late Charges.  Late Charges.  Any Rent payable by Tenant to Landlord under
this Lease which is not paid within five (5) days after written notice that the
same is due will be automatically subject to a late payment charge, as
Additional Rent, of five percent (5%) of the delinquent amount, in each
instance, to cover Landlord's additional administrative costs.  In addition to
the late charge set forth above, Tenant shall also be required to pay interest
on all such unpaid sums (including any late charge(s)), at a flat rate of 3% of
all such outstanding charges of Rent without further notice or demand therefore
by Landlord.  Such late charges and interest will be due and payable as set
forth herein and will accrue from the date that such Rent (including late
charges and interest) sums are payable under the provisions of this Lease until
actually paid by Tenant.
 
4.3  Net Lease.  This Lease shall be deemed and construed to be a “net lease.”  
 
5.  Additional Rent for Operating Expenses and Real Estate Taxes.
 
5.1  Definitions.  “Operating Expenses” shall mean the costs and expenses paid
or incurred by Landlord in connection with the management, operation,
maintenance and repair of the Property and the Common Areas including, without
limitation:
 
(a)  
the cost of fire, extended coverage, boiler, sprinkler, apparatus, public
liability, property damage, rent, earthquake and other insurance as Landlord
carries with respect to the Property, including the amounts of any deductible
payment for such insurance incurred by Landlord in connection with any claim
thereunder;

 
(b)  
an annual management fee payable on the Rent;

 
(c)  
the cost of any capital improvements made to the Property after the date of this
Lease designed to reduce Operating Expenses (amortized in accordance with
generally accepted accounting principles), together with interest on the
unamortized balance(s) at the rate of ten percent (10%) per annum or such other
market rate as may actually be payable by Landlord on funds borrowed for the
purpose of constructing such capital improvements;

 
(d)  
the cost of any capital improvements made to the Property after the date of this
Lease that are required under any governmental law or regulation that was not
applicable to the Property at the date of this Lease (amortized in accordance
with generally accepted accounting principles), together with interest on the
unamortized balance(s) at the rate of ten percent (10%) per annum or such other
market rate as may actually be payable by Landlord on funds borrowed for the
purpose of constructing such capital improvements;

 
(e)  
the cost of supplies, materials and equipment used in the management, operation,
maintenance and repair of the Property and the Common Areas, including, without
limitation, any rental fees;

 
(f)  
fees, costs and disbursements incurred in connection with proceedings to contest
or reduce Operating Expenses or Real Estate Taxes to the extent of any savings
realized;

 
(g)  
the cost of electricity, gas, water, sewer service, and other systems and
utilities serving the Common Areas or not separately metered, and the cost of
supplies and equipment and maintenance and service contracts in connection
therewith;

 
(h)  
the cost of repairs, replacements, maintenance and cleaning the Property and the
Common Areas, including, without limitation, the cost of janitorial and other
service agreements and trash removal with respect to the Property;

 
(i)  
the cost of all repairs and maintenance associated with the landscaped areas,
surface parking areas and truck courts of the Property and the Common Areas,
including, without limitation, roof maintenance in connection with the Property
and the Common Areas;

 
(j)  
any association fees, assessments, special assessments or other fees payable by
Landlord under any Declaration of Protective Covenants or comparable instrument
binding upon the Property; and

 
(k)  
the fee for a bi-annual roof inspection contract.

 
“Operating Expenses” shall not include:
 
(a)  
leasing commissions, accountants’ or attorneys’ fees, costs and disbursements
and other expenses incurred in connection with proposals, negotiations, or
disputes with prospective tenants or associated with the enforcement of any
leases or the defense of Landlord’s title to or interest in the Property or any
part thereof;

 
(b)  
except as specifically provided in this Lease with regard to amortization of
capital improvement costs, interest on debt or amortization payments on any
mortgages or deeds of trust or any other borrowings of Landlord;

 
(c)  
except as provided in this Lease with regard to capital expenditures, any other
expense that under generally accepted accounting principles and practices would
not be considered a maintenance or operating expense;

 
(d)  
salaries, benefits or other compensation paid to leasing agents, promotional
directors, officers, directors and executives of Landlord above the rank of
Building managers, or not involved in the day-to-day operations or management of
the Property (except for out-of-pocket expenses of such persons related to the
Property);

 
(e)  
all contributions to any organizations, whether political or charitable;

 
(f)  
interest or penalties for late payments;

 
(g)  
costs reimbursed by insurance;

 
(h)  
ground lease rental;

 
(i)  
depreciation;

 
(j)  
expenses in connection with services or other benefits of a type which are not
provided to Tenant but are provided to another tenant or occupant; and

 
(k)  
costs incurred by Landlord to comply with its obligations under Section 6.4
(Hazardous Materials) and under its indemnity.

 
5.2  Payment of Real Estate Taxes.  Commencing on the Rent Commencement Date,
Tenant shall pay to Landlord as Additional Rent one twelfth (1/12th) of Tenant’s
Proportionate Share of Real Estate Taxes on or before the first day of each
month during each Lease Year, in advance, in an amount reasonably estimated by
Landlord in good faith and billed by Landlord to Tenant.  Landlord shall have
the right to reasonably revise such estimate from time to time.  Within one
hundred twenty (120) days after the expiration of each fiscal year for Real
Estate Taxes, Landlord shall furnish Tenant with a statement (“Landlord’s Tax
Statement”) setting forth in reasonable detail the actual amount of Tenant’s
Proportionate Share of Real Estate Taxes for such year.  If the actual amount of
Tenant’s Proportionate Share of Real Estate Taxes due for such year differs from
the estimated amount of Tenant’s Proportionate Share of Real Estate Taxes paid
by Tenant for such year, then, if Tenant owes any amounts to Landlord, such
amounts shall be paid by Tenant (whether or not this Lease has terminated)
within thirty (30) days after receipt of Landlord’s Tax Statement, and if
Landlord owes any amounts to Tenant, such amounts shall be credited against the
next installments of Base Rent and Additional Rent due from Tenant (or if the
Lease has terminated for any reason other than Tenant’s default, paid to Tenant
within thirty (30) days after delivery of Landlord’s Tax Statement).  Tenant’s
obligation to pay Tenant’s Proportionate Share of Real Estate Taxes shall
commence as of the Rent Commencement Date.
 
5.3  Payment of Operating Expenses.  Commencing on the Rent Commencement Date,
Tenant shall pay to Landlord as Additional Rent one twelfth (1/12th) of Tenant’s
Proportionate Share of Operating Expenses for the Property for each calendar
year on or before the first day of each month during such year, in advance, in
an amount reasonably estimated by Landlord in good faith and billed by Landlord
to Tenant.  Landlord shall have the right to reasonably revise such estimate
once during each calendar year.   Within one hundred twenty (120) days after the
expiration of each calendar year, Landlord shall furnish Tenant with a statement
(“Landlord’s Operating Expense Statement”), setting forth in reasonable detail
the actual amount of Tenant’s Proportionate Share of Operating Expenses for such
year.  If the actual amount of Tenant’s Proportionate Share of Operating
Expenses due for such year differs from the estimated amount of Tenant’s
Proportionate Share of Operating Expenses paid by Tenant for such year, then, if
Tenant owes any amounts to Landlord, such amounts shall be paid by Tenant
(whether or not this Lease has terminated) within thirty (30) days after receipt
of Landlord’s Operating Expense Statement, and if Landlord owes any amounts to
Tenant, such amounts shall be credited against the next installments of Base
Rent and Additional Rent due from Tenant (or if the Lease has terminated for any
reason other than Tenant’s default, paid to Tenant within thirty (30) days after
delivery of Landlord’s Operating Expense Statement).
 
5.4  Tenant’s Audit Rights.  Landlord shall keep reasonably detailed records of
all Operating Expenses and Real Estate Taxes for a period of at least three (3)
years.  Not more frequently than once in every 12-month period and after at
least twenty (20) days’ prior written notice to Landlord, Tenant shall be
permitted to audit the records of the Operating Expenses and Real Estate
Taxes.  If Tenant exercises its audit rights as provided above, Tenant shall
conduct any inspection at a reasonable time and in a manner so as not to unduly
disrupt the conduct of Landlord’s business.  Any such inspection by Tenant shall
be for the sole purpose of verifying the Tenant’s Proportionate Share of
Operating Expenses and/or Real Estate Taxes.  Tenant shall hold any information
obtained during any the inspection in confidence, except that Tenant shall be
permitted to disclose such information to its attorneys and advisors, provided
Tenant informs such parties of the confidential nature of such information and
uses good faith and diligent efforts to cause such parties to maintain such
information as confidential.  Any shortfall or excess revealed and verified by
Tenant’s audit shall be paid to the applicable party within thirty (30) days
after that party is notified of the shortfall or excess to the extent such
overage or shortfall has not previously been adjusted pursuant to this
Lease.  If Tenant’s inspection of the records for any given Lease Year or
partial Lease Year reveals that Tenant was overcharged for Tenant’s
Proportionate Share of Operating Expenses or Real Estate Taxes by an amount of
greater than five percent (5%), Tenant paid such overage and such overage was
not otherwise adjusted pursuant to the terms of this Lease, Landlord shall
reimburse Tenant for its reasonable, third party costs of the audit, up to an
amount not to exceed $1,000.
 
6.  Use; Compliance With Law.
 
6.1  Permitted Use; Signage.  The Premises shall be used only for the Permitted
Use and for no other purpose.  Tenant shall not install any signs on the
Premises or the Property without the prior written consent of Landlord.  Any
such signage shall be removed by Tenant upon the expiration or sooner
termination of this Lease and Tenant shall repair any damage resulting from its
removal.
 
6.2  No Nuisance.  Tenant shall not allow, suffer or permit the Premises or any
use thereof to constitute a nuisance.
 
6.3  Compliance with Laws.  Tenant, at Tenant’s expense, shall comply with and
cause all of Tenant’s contractors, agents, servants, employees, invitees and
licensees (the “Tenant Parties”) to comply with all applicable laws, ordinances,
rules and regulations of governmental authorities applicable to the Premises or
the use or occupancy thereof.  Without limiting the generality of the foregoing,
Tenant shall comply with the requirements of (a) the Occupational Safety and
Health Act (and all regulations promulgated thereunder), and (b) the Americans
with Disabilities Act (and all regulations promulgated thereunder), as the same
may be amended from time to time.  The foregoing obligation of Tenant shall not
however permit Tenant to make, without Landlord’s prior written approval, any
alterations to the Premises which otherwise would require Landlord’s approval
under this Lease, and Tenant shall comply with all of the requirements of this
Lease in making any such alterations.
 
6.4  Hazardous Materials.
 
6.4.1  Definitions.  “Hazardous Substance” shall mean any hazardous or toxic
substance, material or waste which is or becomes regulated by any local, state
or federal governmental authority having jurisdiction.  The term “Hazardous
Substance” includes, without limitation, any material or substance which is (i)
designated as a “hazardous substance” pursuant to Section 311 of the Federal
Water Pollution Control Act (33 U.S.C. Section 1317), (ii) defined as a
“hazardous waste” pursuant to Section 1004 of the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq. (42 U.S.C. Section 6903), (iii)
defined as a “hazardous substance” pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq. (42 U.S.C. Section 9601), (iv) petroleum or (vi) asbestos or
asbestos-containing materials.
 
6.4.2  Compliance with Law.  Tenant shall conduct, and cause to be conducted,
all operations and activity at the Premises in compliance with, and shall in all
other respects applicable to the Premises comply with, all applicable present
and future federal, state, municipal and other governmental statutes,
ordinances, regulations, orders, directives and other requirements, and all
present and future requirements of common law, concerning the protection of
public health, safety or the environment (collectively “Environmental
Statutes”).  Tenant, in a timely manner, shall, to the extent required due to
Tenant’s use of the Premises or arising out of Tenant’s actions at the Property,
obtain and maintain in full force and effect all permits, licenses and
approvals, and shall make and file all notifications and registrations as
required by Environmental Statutes.  Tenant shall at all times comply with the
terms and conditions of any such permits, licenses, approvals, notifications and
registrations.  Tenant shall provide to Landlord copies of the following
pertaining to the Premises, the Property or Tenant’s use thereof, promptly after
each shall have been submitted, prepared or received by Tenant:  (A) all
applications and associated materials submitted to any governmental agency
relating to any Environmental Statute; (B) all notifications, registrations,
reports and other documents, and supporting information, prepared, submitted or
maintained in connection with any Environmental Statute or otherwise relating to
environmental conditions; (C) all permits, licenses, approvals, and amendments
or modifications thereof, obtained under any Environmental Statute; and (D) any
correspondence, notice of violation, summons, order, complaint, or other
document received by Tenant pertaining to compliance with or liability under any
Environmental Statute.
 
6.4.3  Operations.  Tenant shall not cause or suffer or permit to occur in, on
or under the Premises any generation, use, manufacturing, refining,
transportation, emission, release, treatment, storage, disposal, presence or
handling of Hazardous Substances, except that limited quantities of Hazardous
Substances may be used, handled or stored on the Premises, provided such is
incident to and reasonably necessary for the maintenance of the Premises and
Tenant’s operations for the Permitted Use and is in compliance with all
Environmental Statutes and all other applicable governmental
requirements.  Should a release of any Hazardous Substance occur at the Premises
or the Property as the result of the acts or omissions of Tenant and/or any of
the Tenant Parties, Tenant shall immediately contain, remove and dispose of, off
the Premises or the Property, such Hazardous Substances and any material that
was contaminated by the release, and remedy and mitigate all threats to human
health or the environment relating to such release.  When conducting any such
measures Tenant shall comply with all Environmental Statutes.  Tenant shall not
install or cause the installation of any above ground or underground storage
tank at the Premises.
 
6.4.4  Inspection.  Upon not less than twenty-four (24) hours’ prior telephonic
or written notice (except in case of an emergency in which event Landlord shall
provide such telephonic or written notice as Landlord is able to under the
circumstances), Tenant agrees to permit Landlord and its authorized
representatives to enter, inspect and assess the Premises at reasonable times
for the purpose of determining Tenant’s compliance with the provisions of this
Section.  Such inspections and assessments may include obtaining samples and
performing tests of soil, surface water, groundwater or other media.
 
6.4.5  Indemnification.  Notwithstanding any other provision in this Lease to
the contrary, Tenant hereby agrees to indemnify and to hold harmless Landlord
and its officers, directors, shareholders, partners and principals of, from and
against any and all expense, loss, cost, claim, damage, penalty, fine, or
liability of any kind or nature suffered by Landlord by reason of the presence
or release of Hazardous Substances at or from the Premises or the Property to
the extent caused by the acts or omissions of Tenant or the Tenant Parties or
Tenant’s breach of any of the provisions of this Section 6, including without
limitation:  (A) any and all expenses that Landlord may incur in complying with
any Environmental Statutes, (B) any and all costs that Landlord may incur in
studying, assessing, containing, removing, remedying, mitigating, or otherwise
responding to, the presence or release of any Hazardous Substance at or from the
Premises or the Property, (C) any and all costs for which Landlord may be liable
to any governmental agency for studying, assessing, containing, removing,
remedying, mitigating, or otherwise responding to, the presence or release of
any Hazardous Substance at or from the Premises or the Property, (D) any and all
fines or penalties assessed, or threatened to be assessed, upon Landlord by
reason of a failure of Tenant to comply with any obligations, covenants or
conditions set forth in this Section, and (E) any and all reasonable legal fees
and costs incurred by Landlord in connection with any of the
foregoing.  Tenant’s obligations under this Section shall survive the expiration
or earlier termination of the Term of this Lease.  Notwithstanding anything to
the contrary in this Section 6.4, Tenant shall have no liability to Landlord
with respect to Hazardous Substances present at the Property due to the acts or
omissions of any party other than Tenant and the Tenant Parties.
 
6.5  Common Areas.
 
6.5.1  Use.  Tenant shall have the non-exclusive right to use the Common Areas
in common with other persons approved by Landlord during the Term, subject to
reasonable rules and regulations uniformly established by Landlord and the
provisions of this Lease.
 
6.5.2  Alterations  Landlord reserves the right, at any time and from time to
time, without the consent of or liability to Tenant to (i) make alterations or
additions to the  Property and the Common Areas, to change, add to, eliminate or
reduce the extent, size, shape, number or configuration of any aspect of the
Property and Common Areas provided such alterations or additions do not
materially and adversely affect the use of the Common Areas by Tenant, (ii)
close to the general public all or any portion of the Premises or the Property
to the extent and for the period necessary to avoid any dedication to the
public, (iii) effect any repairs or further construction, (iv) change the
arrangement, character, use or location of entrances or passageways, doors and
doorways, corridors, elevators, stairs, landscaping, toilets, mechanical,
plumbing, electrical or other operating systems or any other portions of the
Common Areas or other parts of the Premises or the Property provided such
alterations or additions do not materially and adversely affect the use of the
Common Areas by Tenant, and (v) change the name, number or designation by which
the Property is commonly known; provided, however, Landlord shall use reasonable
efforts to limit any disruption of Tenant’s use of the Premises in connection
with Landlord’s actions undertaken pursuant to this Section.
 
7.  Alterations and Tenant’s Property.
 
7.1  Alterations Defined.
 
7.1.1  Tenant shall not make or suffer or allow to be made any alterations,
additions or improvements in or to the Premises (collectively, “Alterations”)
without first obtaining Landlord’s written consent based on detailed plans and
specifications submitted by Tenant; provided Landlord’s consent will not be
required if (a) the proposed Alterations will not affect the structure or the
mechanical, electrical, HVAC, plumbing or life safety systems of the Building
(collectively, “Building Systems”) and (b) the total cost to acquire and install
the proposed Alterations will be no more than (i) $10,000.00 in any one instance
and (ii) $25,000.00 in the aggregate during any calendar year.  In all other
instances where Landlord’s consent is so required, it may be granted or withheld
by Landlord in its reasonable discretion.  In all events, Tenant shall notify
Landlord prior to commencing Alterations other than de minimis Alterations.
 
7.1.2  Tenant agrees that all such work (regardless of whether Landlord’s
consent is required) shall be done at Tenant’s sole cost and expense, in
accordance with the plans and specifications approved by Landlord and in a good
and workmanlike manner, that the structural integrity of the Building shall not
be impaired, and that no liens shall attach to all or any part of the Property
by reason thereof.  Tenant shall obtain, at its sole expense, all permits
required for such work.
 
7.2  Removal of Property.  All Alterations shall become the property of Landlord
and shall be surrendered to Landlord upon the expiration or earlier termination
of this Lease.  However movable equipment, trade fixtures, personal property,
furniture, or any other items paid for by Tenant that can be removed without
material harm to the Improvements will remain Tenant’s property (collectively,
“Tenant Owned Property”) shall not become the property of Landlord but shall be
removed by Tenant upon the expiration or earlier termination of this Lease.  All
Tenant Owned Property shall be removed from the Premises at Tenant’s sole cost
and expense at the expiration or sooner termination of this Lease.  When
granting consent for any Alterations that require Landlord’s consent, Landlord
shall indicate whether it will require the removal of those Alterations at the
expiration or earlier termination of the Lease.  Prior to making any Alterations
not requiring Landlord’s consent, Tenant may request that Landlord notify Tenant
whether Landlord requires Tenant to remove that Alteration prior to expiration
or earlier termination of the Lease.  Tenant shall remove those Alterations that
Landlord requested be removed under the prior two sentences at the expiration or
earlier termination of the Lease.  Tenant shall repair at its sole cost and
expense all damage caused to the Premises or the Building by removal of any
Alterations, its signage or Tenant Owned Property.  Landlord may remove any
Tenant Owned Property or Alterations that Tenant is required but fails to remove
at the expiration or earlier termination of the Lease and Tenant shall pay to
Landlord the reasonable cost of removal.  Tenant’s obligations under this
Section shall survive the expiration or earlier termination of this Lease.
 
8.  Repairs and Other Work.
 
8.1  Tenant’s Obligations.
 
8.1.1  Subject to the terms of Section 8.1.2, Tenant shall maintain in good,
clean and sanitary order and condition the Premises and every non-structural
part thereof, including without limiting the generality of the foregoing, the
maintenance, repair, and replacement, as necessary, of all plumbing,
refrigeration, electrical, lighting facilities and equipment within the
Premises, fixtures, interior walls, the inside of exterior walls, ceilings,
decking, floors, windows, doors, plate glass and skylights located within the
Premises, and signs (except Landlord’s signs, if any) located on the Premises.
 
8.1.2  Tenant will not overload the electrical wiring serving the Premises or
within the Premises, and will install at its expense, subject to the provisions
of this Lease, any additional electrical wiring which may be required in
connection with Tenant’s apparatus.
 
8.1.3  Tenant will repair, at its expense, any damage to the Premises, or to the
Property, arising out of Tenant’s use or occupancy thereof, including damage
caused by bringing into the Premises any property for Tenant’s use or by the
installation or removal of such property, unless caused by Landlord, its agents,
employees, or contractors; and in default of such repairs by Tenant, Landlord
may make the same and Tenant agrees to pay to Landlord, upon Landlord’s demand,
as Additional Rent, the cost thereof.
 
8.2  Conditions Applicable to Repairs and Other Work.  All repairs, replacements
and reconstruction (including, without limitation, all Alterations) made by or
on behalf of Tenant shall be made and performed: (a) at Tenant’s cost and
expense and at such time and in such manner as Landlord may reasonably
designate, (b) by contractors or mechanics reasonably approved by Landlord, (c)
at least equal in quality of materials and workmanship to the original work or
installation, (d) in accordance with such reasonable requirements as Landlord
may impose with respect to insurance to be obtained by Tenant in connection with
the proposed work, and (e) in accordance with all applicable laws and
regulations of governmental authorities having jurisdiction over the Premises,
and (f) Tenant shall provide Landlord with as built drawings of such
Alterations.
 
8.3  Landlord’s Obligations.  Landlord shall be responsible (subject to
reimbursement through Operating Expenses pursuant to the terms of Section 5.1)
for the performance of all repair, maintenance and replacement of all heating,
ventilating and air conditioning systems and equipment, all structural elements,
roof and exterior walls of the Building, except to the extent such is part of
any Alterations; provided, if any such work is required as a result of the
negligence or misconduct of Tenant or the misuse of the Premises or the Property
by Tenant , Tenant shall reimburse Landlord for all reasonable costs paid or
incurred by Landlord for such work upon demand as Additional Rent.  Landlord
shall not be liable for, and there shall be no abatement of Rent with respect
to, any injury to or interference with Tenant’s business arising from any
repairs, maintenance, alteration or improvement in or to any portion of the
Property, including, without limitation, the Premises, or in or to the fixtures,
appurtenances and equipment therein.
 
9.  Liens.  Tenant shall keep the Premises and the Property free from any liens
arising out of any work performed or material furnished to or for the Premises
by or for Tenant.  If Tenant shall not, within thirty (30) days following notice
of the imposition of any such lien, cause same to be released of record by
payment or posting of a bond satisfactory to Landlord,  Landlord, in addition to
all other remedies provided under this Lease and by law, shall have the right
(but not the obligation) to cause the lien to be released by such means as
Landlord shall deem proper, including, without limitation, payment of the claim
giving rise to such lien.  All such sums reasonably paid by Landlord and all
expenses incurred by it in connection therewith shall be considered Additional
Rent and shall be payable by Tenant within ten (10) days after receipt of
written demand.
 
10.  Subordination.  Provided Tenant is provided with a reasonable and customary
subordination, nondisturbance and attornment agreement (“SNDA”), this Lease
shall be subject and subordinate at all times to (a) all ground leases or
underlying leases that may now exist or hereafter be executed affecting the
Property or any portion thereof, (b) the lien of any mortgage, deed of trust or
other security instrument that may now exist or hereafter be executed in any
amount for which the Property or any portion thereof, any ground leases or
underlying leases, or Landlord’s interest or estate therein is specified as
security, and (c) all modifications, renewals, supplements, consolidations and
replacements thereof.  If any ground lease or underlying lease terminates for
any reason or any mortgage, deed of trust or other security instrument is
foreclosed or a conveyance in lieu of foreclosure is made for any reason,
Tenant, notwithstanding any subordination, shall attorn to and become the tenant
of the successor in interest to Landlord at the option of such successor in
interest.    Within ten (10) days following request by Landlord, Tenant agrees
to execute any documents reasonably required to effectuate the foregoing
subordination or such other reasonable and customary SNDA submitted by Landlord
to Tenant or to make this Lease prior to the lien of any mortgage, deed of trust
or underlying lease, as the case may be.
 
11.  Inability to Perform.  If, by reason of acts of God, governmental
restrictions or failure to act, including, but not limited to, the failure to
issue permits, strikes, labor disturbances, shortages of materials or supplies
or any other cause or event beyond Landlord’s or Tenant’s reasonable control
(collectively, “Force Majeure Events”), Landlord or Tenant is unable to furnish
or is delayed in furnishing any utility or service required to be furnished by
either party under the provisions of this Lease, or either party hereto is
unable to perform or make or is delayed in performing or making any
installations, decorations, repairs, alterations, additions or improvements
required to be performed or made under this Lease, no such inability or delay
shall impose any liability upon such non-performing party or provide the other
party with any right to offset, deduction or abatement of rent by reason of
inconvenience or annoyance to such other party, or otherwise.  The terms of this
Section 11 shall not be applicable to or excuse any failing on the part of
Tenant to satisfy Tenant’s obligations to pay Rent or other required payments to
Landlord.
 
12.  Destruction.
 
12.1  Repair.  Subject to the provisions of Sections 12.2, 12.3 and 12.4 below,
if any portion of the Building is damaged by fire, earthquake, flood or other
casualty, Landlord shall proceed immediately to make such repairs in accordance
with Section 12.4.
 
12.2  Tenant’s Right to Terminate.  If such damage causes all or any material
portion of the Premises to be untenantable by Tenant and, in the reasonable
opinion of Landlord and Tenant, such damage cannot be repaired within twelve
(12) months after the date of the event causing such damage (under a normal
construction schedule not requiring the payment of overtime or premium) or
Tenant may terminate this Lease by delivery of written notice to Landlord
within, as applicable, (i) thirty (30) days after the date on which Landlord’s
opinion is delivered to Tenant.  Upon termination, Rent shall be apportioned as
of the date of the damage and, provided Tenant is not in default, all prepaid
Rent shall be repaid to Tenant.
 
12.3  Landlord’s Right to Terminate.  If (i) the cost to repair damage to or
destruction of the Property exceeds 50% of replacement cost of the Building and
other improvements on the Property for a casualty of the type covered by the
insurance required to be carried under Section 13.5, or (ii) if the Premises is
damaged by a casualty not of the type covered by the insurance required to be
carried under Section 13.5 and the amount by which the cost to repair such
damage exceeds available insurance proceeds, if any, is greater than the
replacement cost of the Building and other improvements on the Property, or
(iii) such damage cannot be repaired within twelve (12) months after the
casualty (under a normal construction schedule not requiring the payment of
overtime or premium), Landlord may terminate this Lease by delivery of written
notice to Tenant within forty-five (45) days after the date of the
casualty.  Upon termination, Rent shall be apportioned as of the date of the
damage and all prepaid Rent shall be repaid to Tenant (less the amount necessary
to cure any monetary default of Tenant under this Lease existing as of the date
of termination).
 
12.4  Extent of Repair Obligations.  If this Lease is not terminated, Landlord’s
repair obligation shall extend to the structure of the Building and all
improvements (except those constructed or installed by Tenant, if any and the
Tenant Owned Property) in the Premises at the date possession of the Premises
was delivered to Tenant, and Tenant shall repair all other portions of the
Premises (including, without limitation, Alterations and Tenant Owned
Property).  All such repairs shall be performed in a good and workmanlike
manner, with due diligence, and shall restore the items repaired to
substantially the same usefulness and construction as existed immediately before
the damage.  All work by Tenant shall be performed in accordance with the
requirements of Section 8.2 above.  In the event of any termination of this
Lease, the proceeds from any insurance paid by reason of damage to or
destruction of the Property or any portion thereof, or any other element,
component or property insured by Landlord (exclusive of proceeds for damage to
Tenant Owned Property), shall belong to and be paid to Landlord. Proceeds for
damage to Tenant Owned Property shall belong to and be paid to Tenant.
 
12.5  Adjustment of Rent.  If a casualty renders all or part of the Premises
untenantable, Rent shall proportionately abate commencing on the date of the
casualty and ending when the Premises are delivered to Tenant with Landlord’s
restoration obligation substantially complete.  The extent of the abatement
shall be based upon the portion of the Premises rendered untenantable,
inaccessible or unfit for use in a reasonable business manner for the purposes
stated in this Lease.
 
12.6  Mutual Waiver of Subrogation.  Notwithstanding anything to the contrary in
this Lease, Landlord and Tenant mutually waive their respective rights of
recovery against each other and each other’s officers, directors, constituent
partners, agents and employees, and Tenant waives such rights against each
lessor under any ground or underlying lease and each lender under any mortgage
or deed of trust or other lien encumbering the Property or any portion thereof
or interest therein, to the extent any loss is or would be covered by fire,
extended coverage, and other property insurance policies required to be carried
under this Lease and the rights of the insurance carriers of such policy or
policies to be subrogated to the rights of the insured under the applicable
policy.  Each party shall cause its insurance policy to be endorsed to evidence
compliance with such waiver.
 
13.  Insurance.  
 
13.1  Insurance on Tenant’s Property.  Tenant shall procure at its cost and
expense and keep in effect during the Term insurance coverage for all risks of
physical loss or damage insuring the full replacement value of Alterations,
Tenant’s trade fixtures, furnishings, equipment, plate glass, signs and all
other items of Tenant Owned Property and other personal property of
Tenant.  Landlord shall not be liable for any damage or damages of any nature
whatsoever to persons or property caused by explosion, fire, theft or breakage,
vandalism, falling plaster, by sprinkler, drainage or plumbing systems, or air
conditioning equipment, by the interruption of any public utility or service, by
steam, gas, electricity, water, rain or other substances leaking, issuing or
flowing into any part of the Premises, by natural occurrence, acts of the public
enemy, riot, strike, insurrection, war, court order, requisition or order of
governmental body or authority, or by anything done or omitted to be done by any
tenant, occupant or person in the Building, it being agreed that Tenant shall be
responsible for obtaining appropriate insurance to protect its interests.
 
13.2  Tenant’s Liability Insurance.  Tenant shall procure at its cost and
expense and maintain throughout the Term comprehensive commercial general
liability insurance applicable to the Premises with a minimum combined single
limit of liability of Two Million Dollars ($2,000,000), statutory worker’s
compensation insurance, and employer’s liability insurance with a Five Hundred
Thousand Dollar ($500,000) minimum limit covering all of Tenant’s
employees.  Such liability insurance shall include, without limitation, products
and completed operations liability insurance, fire and legal liability
insurance, and such other coverage as Landlord may reasonably require from time
to time.  
 
13.3  Form of Policies.  Tenant’s insurance shall be issued by companies
authorized to do business in the State of Arizona.  Tenant shall have the right
to provide insurance coverage pursuant to blanket policies obtained by Tenant if
the blanket policies expressly afford coverage required by this Section 13.  All
insurance policies required to be carried by Tenant under this Lease (except for
worker’s compensation insurance) shall (i) name Landlord, and any lender of
Landlord designated by Landlord, as additional insureds, (ii) as to liability
coverages, be written on an “occurrence” basis, and (iii) contain a provision
that no act or omission of Tenant shall affect or limit the obligation of the
insurer to pay the amount of any loss sustained.  Tenant shall provide Landlord
with no less than thirty (30) days prior written notice of any cancellation or
change in the insurance coverages required hereunder.  Each such policy shall
contain a provision that such policy and the coverage evidenced thereby shall be
primary and non-contributing with respect to any policies carried by
Landlord.  Tenant shall deliver reasonably satisfactory evidence of such
insurance to Landlord on or before the Commencement Date, and thereafter at
least thirty (30) days before the expiration dates of expiring policies.  At
Landlord’s request, Tenant shall deliver to Landlord copies of such
policies.  Notwithstanding the foregoing, if any such insurance expires without
having been renewed by Tenant, Landlord shall have the option in addition to
Landlord’s other remedies to procure such insurance for the account of Tenant
immediately and without notice to Tenant, and the cost thereof shall be paid to
Landlord as Additional Rent.  The limits of the insurance required under this
Lease shall not limit the liability of Tenant.
 
13.4  Compliance with Insurance Requirements.  Tenant shall not do anything, or
suffer or permit anything to be done, in or about the Premises that shall
invalidate or be in conflict with the provisions of any fire or other insurance
policies covering the Building.  Tenant, at Tenant’s expense, shall comply with,
and shall cause all occupants of the Premises to comply with, all applicable
customary rules, orders, regulations or requirements of any board of fire
underwriters or other similar body.
 
13.5  Landlord’s Insurance.  Landlord will purchase and maintain a standard
policy of “all risk” insurance with customary exclusions covering the Building
in the full replacement cost of the Building and rent loss insurance.  Landlord
will purchase and maintain broad form commercial general liability insurance
with a minimum combined single limit of liability of at least Two Million
Dollars ($2,000,000), written by companies authorized to do business in the
State of Arizona.  All costs of insurance carried by Landlord and referred to in
this Section or otherwise will constitute Operating Expenses.
 
14.  Eminent Domain.
 
14.1  Effect of Taking.  If all of the Premises is condemned or taken in any
permanent manner before or during the Term for any public or quasi-public use,
or any permanent transfer of the Premises is made in avoidance of an exercise of
the power of eminent domain (each of which events shall be referred to as a
“taking”), this Lease shall automatically terminate as of the date of the
vesting of title as a result of such taking.  If a part of the Premises is so
taken, this Lease shall automatically terminate as to the portion of the
Premises so taken as of the date of the vesting of title as a result of such
taking.  If such portion of the Property is taken as to render the balance of
the Premises unusable by Tenant for the Permitted Use, as reasonably determined
by Tenant and Landlord, this Lease may be terminated by Landlord or Tenant, as
of the date of the vesting of title as a result of such taking, by written
notice to the other party given within sixty (60) days following notice to
Landlord of the date on which said vesting will occur.  If this Lease is not
terminated as a result of any taking, Landlord shall restore the Building to an
architecturally whole unit; provided, however, that Landlord shall not be
obligated to expend on such restoration more than the amount of condemnation
proceeds actually received by Landlord.
 
14.2  Award.  Landlord shall be entitled to the entire award for any taking,
including, without limitation, any award made for the value of the leasehold
estate created by this Lease.  No award for any partial or entire taking shall
be apportioned.
 
14.3  Adjustment of Rent.  In the event of a partial taking that does not result
in a termination of this Lease as to the entire Premises, Base Rent and
Additional Rent shall be equitably adjusted in relation to the portions of the
Premises and Building taken or rendered unusable by such taking.
 
14.4  Temporary Taking.  If all or any portion of the Premises is taken for a
limited period of time before or during the Term, this Lease shall remain in
full force and effect; provided, however, that Rent shall abate during such
limited period in proportion to the portion of the Premises taken by such
taking.  Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking; provided, however, that nothing
contained herein shall be deemed to give Landlord any interest in or to require
Tenant to assign to Landlord any separate award made to Tenant for its
relocation expenses, the taking of personal property and fixtures belonging to
Tenant, the unamortized value of improvements made or paid for by Tenant or the
interruption of or damage to Tenant’s business.  Any temporary taking of all or
a portion of the Premises which continues for six (6) months shall be deemed a
permanent taking of the Premises or such portion.
 
15.  Assignment; Subleasing.
 
15.1  Consent Required.  Neither Tenant nor any sublessee or assignee of Tenant,
directly or indirectly, voluntarily or by operation of law, shall sell, assign,
encumber, pledge or otherwise transfer or hypothecate all or any part of the
Premises or Tenant’s leasehold estate hereunder (each such act is referred to as
an “Assignment”), or sublet the Premises or any portion thereof or permit the
Premises to be occupied by anyone other than Tenant (each such act is referred
to as a “Sublease”), without Landlord’s prior written consent in each
instance.  In the case of any proposed Sublease or Assignment, Landlord’s
consent shall not be unreasonably withheld or delayed.  Any Assignment or
Sublease that is not in compliance with this Section 15 shall be void and, at
the option of Landlord, shall constitute a material default by Tenant under this
Lease.  The acceptance of Rent by Landlord from a proposed assignee, sublessee
or occupant of the Premises shall not constitute consent to such assignment of
sublease by Landlord.  Fifty percent (50%) of the Excess Assignment
Consideration which is attributable to this Lease in connection with any
Assignment, and fifty percent (50%) of the Excess Sublease Rent, shall be
payable to Landlord as Additional Rent.  The right to such amounts is expressly
reserved from the grant of Tenant’s leasehold estate for the benefit of
Landlord.
 
15.2  Notice.  Any request by Tenant for Landlord’s consent to a specific
Assignment or Sublease shall include (a) the name of the proposed assignee,
sublessee or occupant, (b) the nature of the proposed assignee’s sublessee’s or
occupant’s business to be carried on in the Premises, (c) a copy of the proposed
Assignment or Sublease, and (d) such financial information (in the event of an
Assignment) and such other information as Landlord may reasonably request
concerning the proposed assignee, sublessee or occupant or its
business.  Landlord shall respond in writing, stating the reasons for any
disapproval, within fifteen (15) business days after receipt of all information
reasonably necessary to evaluate the proposed Assignment or Sublease.
 
15.3  No Release.  No consent by Landlord to any Assignment or Sublease by
Tenant, and no specification in this Lease of a right of Tenant’s to make any
Assignment or Sublease, shall relieve Tenant of any obligation to be performed
by Tenant under this Lease, whether arising before or after (a) the Assignment
or Sublease or (b) any extension of the Term (pursuant to exercise of an option
granted in this Lease).  The consent by Landlord to any Assignment or Sublease
shall not relieve Tenant or any successor of Tenant from the obligation to
obtain Landlord’s express written consent to any other Assignment or Sublease.
 
15.4  Corporate or Partnership Transfers.  Any sale or other transfer, including
without limitation by consolidation, merger or reorganization, of a majority of
the voting stock of Tenant or any beneficial interest therein, if Tenant is a
corporation, or any sale or other transfer of a majority of the general
partnership or membership interests in Tenant or any beneficial interest
therein, if Tenant is a partnership or limited liability company, shall be an
Assignment for purposes of this Lease.  The provisions of this Section 15.4
shall not apply at any time the stock of Tenant is traded on a national
exchange.  
 
15.5  Assumption of Obligations.  Each assignee or other transferee of Tenant’s
interest under this Lease, other than Landlord, shall assume all obligations of
Tenant under this Lease and shall be and remain liable jointly and severally
with Tenant for the payment of Base Rent and Additional Rent, and for the
performance of all the terms, covenants, conditions and agreements contained in
this Lease which are to be performed by Tenant.  Each sublessee of all or any
portion of the Premises shall agree in writing for the benefit of Landlord (a)
to comply with and agree to the provisions of this Lease, and (b) that such
sublease (and all further subleases of any portion of the Premises) shall
terminate upon any termination of this Lease, regardless of whether or not such
termination is voluntary.  No Assignment or Sublease shall be valid or effective
unless the assignee or sublessee or Tenant shall deliver to Landlord a
fully-executed counterpart of the Assignment or Sublease and an instrument that
contains a covenant of assumption by the assignee or agreement of the sublessee,
reasonably satisfactory in substance and form to Landlord, consistent with the
requirements of this Section 15.5.  The failure or refusal of the assignee to
execute such instrument of assumption or of the sublessee to execute the
agreement described above shall not release or discharge the assignee or
sublessee from its obligations that would have been contained in such instrument
or agreement, all of which obligations shall run automatically to such assignee
or sublessee.
 
16.  Utilities and Services.
 
16.1  Utilities.  Tenant shall timely pay directly to the applicable providers,
the cost of all electric, gas, water and sewer utilities that are separately
metered to the Premises.
 
16.2  Certain Services.  Tenant shall contract separately for the provision, at
Tenant’s sole cost, of janitorial service and trash removal for the Premises and
Landlord will have no obligation to provide any such services to the Premises.
 
16.3  Involuntary Cessation of Services.  Landlord reserves the right, without
any liability to Tenant and without affecting Tenant’s covenants and obligations
hereunder, to stop service of any or all of the HVAC, electric, sanitary, and
other systems serving the Premises, or to stop any other services required by
Landlord under this Lease, whenever and for so long as may be necessary by
reason of (i) accidents, emergencies, strikes, or the making of repairs or
changes which Landlord, in good faith, deems necessary or (ii) any other cause
beyond Landlord’s reasonable control.  No such interruption of service shall be
deemed an eviction or disturbance of Tenant’s use and possession of the Premises
or any part thereof, or render Landlord liable to Tenant for damages, or relieve
Tenant from performance of Tenant’s obligations under this Lease, including, but
not limited to, the obligation to pay Rent; provided, however, that if any
interruption of services persists for a period in excess of three (3)
consecutive business days Tenant shall, as Tenant’s sole remedy, be entitled to
a proportionate abatement of Rent to the extent, if any, of any actual loss of
use of the Premises by Tenant.
 
17.  Default.
 
17.1  Events of Default by Tenant.  Except as otherwise provided in this Lease,
the failure to perform or honor any covenant, condition or other obligation of
Tenant or the failure of any representation made by Tenant under this Lease
shall constitute a default by Tenant upon expiration of the applicable grace
period, if any.  Tenant shall have a period of five (5) days from the date it
receives written notice from Landlord that any payment of Rent is due within
which to cure any default in the payment of Rent.  Except as otherwise provided
in Section 18, Tenant shall have a period of thirty (30) days from the date of
written notice from Landlord within which to cure any other default under this
Lease; provided, however, that with respect to any default (other than a default
which can be cured by the payment of money) that cannot reasonably be cured
within thirty (30) days, the default shall not be deemed to be uncured if Tenant
commences to cure within thirty (30) days from Landlord’s notice, continues to
prosecute diligently the curing of such default and actually cures such default
within ninety (90) days after Landlord’s notice.  Notwithstanding anything
contained in this Section 17.1, Landlord shall not be obligated to provide
Tenant with notice of substantially similar defaults more than two (2) times in
any twelve (12) month period.
 
17.2  Remedies.  Upon the occurrence of a default by Tenant that is not cured by
Tenant within the applicable grace periods specified in Section 17.1, Landlord
shall have all of the following rights and remedies in addition to all other
rights and remedies available to Landlord at law or in equity:
 
17.2.1  The right to terminate Tenant’s right to possession of the Premises and
to recover (i) all Rent which shall have accrued and remain unpaid through the
date of termination; plus (ii) the amount by which the unpaid Rent for the
balance of the Term, discounted to present value at the Prime Rate then in
effect, shall exceed the then fair rental value of the Premises for the balance
of the Term, similarly discounted; plus (iii) any other amount necessary to
compensate Landlord for all the damages caused by Tenant’s failure to perform
its obligations under this Lease (including, without limitation, reasonable
attorneys’ and accountants’ fees, costs of alterations of the Premises, interest
costs and brokers’ fees incurred upon any reletting of the Premises).
 
17.2.2  The right to continue the Lease in effect after Tenant’s breach and
recover Rent as it becomes due.  Acts of maintenance or preservation, efforts to
relet the Premises or the appointment of a receiver upon Landlord’s initiative
to protect its interest under this Lease shall not of themselves constitute a
termination of Tenant’s right to possession.
 
17.2.3  The right and power to enter the Premises and remove therefrom
all  property, to store such property in a public warehouse or elsewhere at the
cost of and for the account of Tenant, and to sell such property and apply the
proceeds therefrom pursuant to applicable law.  In such event, Landlord may from
time to time sublet the Premises or any part thereof for such term or terms
(which may extend beyond the Term) and at such rent and such other terms as
Landlord in its sole discretion may deem advisable, with the right to make
alterations and repairs (in character substantially similar to those commonly
made in warehouse facilities similar to the Property in the Phoenix metropolitan
area) to the Premises.  Upon each such subletting, rents received from such
subletting shall be applied by Landlord, first, to payment of any costs of such
subletting (including, without limitation, reasonable attorneys’ and
accountants’ fees, costs of alterations of the Premises, interest costs, and
brokers’ fees) and of any such alterations and repairs; second, to payment of
Base Rent and Additional Rent due and unpaid hereunder; and the residue, if any,
shall be held by Landlord and applied in payment of future Base Rent and
Additional Rent as they become due.  If any rental or other charges due under
such sublease shall not be promptly paid to Landlord by the sublessees, or if
such rentals received from such subletting during any month are less than Base
Rent and Additional Rent to be paid during that month by Tenant, Tenant shall
pay any such deficiency to Landlord the costs of such subletting (including,
without limitation, attorneys’ and accountants’ fees, costs of alterations of
the Premises, interest costs and brokers’ fees), and any other amounts due
Landlord under this Section 17.2.  Such deficiency shall be calculated and paid
monthly.  No taking possession of the Premises by Landlord shall be construed as
an election on its part to terminate this Lease unless a written notice of such
intention is given to Tenant.  Landlord’s subletting the Premises without
termination shall not constitute a waiver of Landlord’s right to elect to
terminate this Lease for such previous breach.
 
17.2.4  Landlord shall use reasonable efforts to mitigate damages resulting from
a default by Tenant, as required by applicable law.
 
17.3  Remedies Cumulative.  The exercise of any remedy provided by law or the
provisions of this Lease shall not exclude any other remedies unless they are
expressly excluded by this Lease.  Tenant hereby waives any right of redemption
or relief from forfeiture following termination of, or exercise of any remedy by
Landlord with respect to, this Lease.
 
17.4  Events of Default by Landlord and Tenant’s Remedies.  The failure by
Landlord to observe or perform any of the covenants, conditions, or provisions
of this Lease to be observed or performed by Landlord, where such failure shall
continue for a period of thirty (30) days after written notice thereof by Tenant
to Landlord, shall be deemed to be a default by Landlord under this Lease;
provided, however, that if the nature of Landlord’s default is such that more
than thirty (30) days are reasonably required for its cure, then Landlord shall
not be deemed to be in default if Landlord commences such cure within said
thirty (30) day period and thereafter diligently prosecutes such cure to
completion, provided that the default shall actually be cured within ninety (90)
days after notice.  In the event of a default by Landlord beyond applicable cure
periods, Tenant shall have the right, at its election, to: (a) sue for damages
sustained by reason of the default; or (b) perform the obligations described in
the notice in which case Landlord shall reimburse Tenant for the reasonable cost
of the performance of such obligations within ten (10) business days after
Tenant’s submission of an invoice therefore.  If Tenant elects to proceed under
clause (b) above, then the Landlord’s default shall be deemed to have been cured
when Tenant’s expense has been reimbursed in full.  In the event Tenant
commences a suit for damages sustained by reason of a Landlord Default and
prevails in such suit and obtains a final, non-appealable judgment with respect
to such suit, Tenant may then set-off the amount of such judgment against the
amounts due to Landlord under this Lease.  Tenant shall have no other right to
set-off.
 
17.5  Limitation of Landlord’s Liability.  None of Landlord’s covenants,
undertakings or agreements under this Lease is made or intended as personal
covenants, undertakings or agreements by Landlord, or by any of Landlord’s
shareholders, directors, officers, trustees or constituent partners.  All
liability for damage or breach or nonperformance by Landlord shall be
collectible only out of Landlord’s interest from time to time in the Property,
and no personal liability is assumed by nor at any time may be asserted against
Landlord or any of Landlord’s shareholders, directors, officers, trustees or
constituent partners.
 
17.6  Transfer of Landlord’s Interest.  Upon the sale or other conveyance or
transfer of Landlord’s interest in the Property, the transferor shall be
relieved of all covenants and obligations of Landlord arising under this Lease
from and after the closing of such sale, conveyance or transfer, provided the
transferee assumes the obligations of Landlord under this Lease from and after
the date of transfer.
 
18.  Insolvency or Bankruptcy.  The occurrence of any of the following shall, at
Landlord’s option, constitute a breach of this Lease by Tenant: (i) the
appointment of a receiver to take possession of all or substantially all of the
assets of Tenant or the Premises, (ii) an assignment by Tenant for the benefit
of creditors, (iii) any action taken or suffered by Tenant under any insolvency,
bankruptcy, reorganization, moratorium or other debtor relief act or statute,
whether now existing or hereafter amended or enacted, (iv) the filing of any
voluntary petition in bankruptcy by Tenant, or the filing of any involuntary
petition by Tenant’s creditors, which involuntary petition remains undischarged
for a period of ninety (90) days, (v) the attachment, execution or other
judicial seizure of all or substantially all of Tenant’s assets or the Premises,
if such attachment or other seizure remains undismissed or undischarged for a
period of thirty (30) days after the levy thereof, (vi) the admission of Tenant
in writing of its inability to pay its debts as they become due, (vii) the
filing by Tenant of any answer admitting or failing timely to contest a material
allegation of a petition filed against Tenant in any proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation or
dissolution of Tenant or similar relief, or (viii) if within sixty (60) days
after the commencement of any proceeding against Tenant seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, such
proceeding shall not have been dismissed.  Upon the occurrence of any such event
or at any time thereafter, Landlord may elect to exercise any of its remedies
under Section 16.3 above or any other remedy available at law or in equity.  In
no event shall this Lease be assigned or assignable by operation of law or by
voluntary or involuntary bankruptcy proceedings or otherwise, and in no event
shall this Lease or any rights or privileges under this Lease be an asset of
Tenant under any bankruptcy, insolvency or reorganization proceedings.  If, upon
the occurrence of any of the events enumerated above, under applicable law
Tenant or the trustee in bankruptcy has the right to affirm this Lease and
continue to perform the obligations of Tenant under this Lease, Tenant or such
trustee, in such time period as may be permitted by the bankruptcy court having
jurisdiction, shall cure all defaults of Tenant outstanding under this Lease as
of the date of the affirmance of this Lease and provide to Landlord such
adequate assurances as may be necessary to ensure Landlord of the continued
performance of Tenant’s obligations under this Lease.  Notwithstanding the
provisions of Section 17.1, there shall be no cure periods for any breach or
default under this Section 18 except as expressly provided in this Section 18.
 
19.  Fees and Expenses; Indemnity; Payment.
 
19.1  Landlord’s Right to Remedy Defaults.  If Tenant shall default in the
performance of any of its obligations under this Lease after notice and
expiration of the applicable cure period, Landlord, at any time thereafter and
without additional notice, may remedy such default for Tenant’s account and at
Tenant’s expense, without waiving any other rights or remedies of Landlord with
respect to such default.  Notwithstanding the foregoing, Landlord shall have the
right to cure any failure by Tenant to perform any of its obligations under this
Lease without notice to Tenant if such failure results in an immediate threat to
life or safety of any person, or impairs the Building or its efficient
operation.  Notwithstanding anything contained in this Lease, Landlord shall not
be liable for, and there shall be no abatement of Rent with respect to, any
injury to or interference with Tenant’s business arising from the exercise by
Landlord of its rights under this Section 19.1.
 
19.2  Indemnity.  Tenant shall indemnify, defend and hold Landlord harmless from
and against any and all claims, losses, costs, liabilities, damages and expenses
including, without limitation, penalties, fines and reasonable attorneys’ fees,
to the extent incurred in connection with or arising from (a) any default by
Tenant in the performance of its obligations under this Lease, or the failure of
any representation made by Tenant in this Lease, and (b) the use or occupancy or
manner of use or occupancy of the Premises or any injury or damage caused by
Tenant, Tenant Parties or any person occupying the Premises through
Tenant.  Landlord shall indemnify, defend and hold Tenant harmless from and
against any and all claims, losses, costs, liabilities, damages and expenses
including, without limitation, penalties, fines and reasonable attorneys’ fees,
to the extent incurred in connection with or arising from (a) any default by
Landlord in the performance of its obligations under this Lease, or the failure
of any representation made by Landlord in this Lease, and (b) any injury or
damage caused by any negligent or willful acts of any or all of Landlord and any
parties within the control of Landlord.  Nothing contained in this Section 19.2
shall be deemed to exculpate Landlord from, or indemnify Landlord for,
Landlord’s negligent or willful acts or omissions.  The terms of this Section
19.2 shall survive the expiration or sooner termination of this Lease.
 
19.3  Interest on Past Due Obligations.  Unless otherwise specifically provided
herein, any amount due from Tenant to Landlord under this Lease which is not
paid within ten (10) days after written notice from Landlord shall bear interest
from the due date until paid at the Lease Interest Rate.
 
20.  Access to Premises.  Landlord reserves for itself and its agents, employees
and independent contractors the right to enter the Premises upon at least
twenty-four (24) hours notice to inspect the Premises, to supply any service to
be provided by Landlord to Tenant, to prospective purchasers, mortgagees,
beneficiaries or (no earlier than twelve (12) months prior to the expiration of
this Lease) tenants, to post notices of nonresponsibility, to determine whether
Tenant is complying with its obligations under this Lease, and to alter, improve
or repair the Premises, the Common Areas or any other portion of the
Building.  Landlord’s right to enter the Premises shall include the right to
grant reasonable access to the Premises to governmental or utility
employees.  Landlord may erect, use and maintain scaffolding, pipes, conduits
and other necessary structures in and through the Premises, the Common Areas or
any other portion of the Building where reasonably required by the character of
the work to be performed in making repairs or improvements, provided that the
entrance to the Premises shall not be blocked thereby, and that there is no
unreasonable interference with the business of Tenant.  In the event of an
emergency, Landlord shall have the right to enter the Premises at any time
without notice.  Except to the extent caused by Landlord’s negligence or willful
misconduct, Tenant waives any claim for damages for any injury or inconvenience
to or interference with Tenant’s business, any loss of occupancy or quiet
enjoyment of the Premises, any right to abatement of Rent, or any other loss
occasioned by Landlord’s exercise of any of its rights under this Section
20.  Any entry to the Premises or portions thereof obtained by Landlord in
accordance with this Section 20 shall not be construed or deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an eviction,
actual or constructive, of Tenant from the Premises or any portion
thereof.  Landlord shall perform any work pursuant to this Section 20 in a
manner designed to cause as little interference with Tenant’s use of the
Premises as is reasonably practical; provided, however, that Landlord shall not
be obligated to perform work during other than normal business hours.  To the
extent reasonably practicable, any entry shall occur during normal business
hours.
 
21.  Notices.  Except as otherwise expressly provided in this Lease, any payment
required to be made and any bills, statements, notices, demands, requests or
other communications given or required to be given under this Lease shall be
effective only if rendered or given in writing, sent by personal delivery or
registered or certified mail, return receipt requested, or by overnight courier
service, addressed (a) to Tenant at Tenant’s Address, (b) to Landlord at
Landlord’s Address, or (c) to such other address as either Landlord or Tenant
may designate as its new address for such purpose by notice given to the other
in accordance with the provisions of this Section 21.  Any such bill, statement,
notice, demand, request or other communication shall be deemed to have been
rendered or given on the date of receipt or refusal to accept delivery.
 
22.  No Waiver.  Neither this Lease nor any term or provision of this Lease may
be waived, and no breach thereof shall be waived, except by a written instrument
signed by the party against which the enforcement of the waiver is sought.  No
failure by Landlord to insist upon the strict performance of any obligation of
Tenant under this Lease or to exercise any right, power or remedy consequent
upon a breach thereof, no acceptance of full or partial Base Rent or Additional
Rent during the continuance of any such breach, no course of conduct between
Landlord and Tenant, and no acceptance of the keys or to possession of the
Premises before the termination of the Term by Landlord or any employee of
Landlord shall constitute a waiver of any such breach or a waiver or
modification of any term, covenant or condition of this Lease or operate as a
surrender of this Lease.  No waiver of any breach shall affect or alter this
Lease, but each and every term, covenant and condition of this Lease shall
continue in full force and effect with respect to any other then-existing or
subsequent breach thereof.  No payment by Tenant or receipt by Landlord of a
lesser amount than the aggregate of all Base Rent and Additional Rent then due
under this Lease shall be deemed to be other than on account of the first items
of such Base Rent and Additional Rent then accruing or becoming due, unless
Landlord elects otherwise.  No endorsement or statement on any check and no
letter accompanying any check or other payment of Base Rent or Additional Rent
in any such lesser amount and no acceptance by Landlord of any such check or
other payment shall constitute an accord and satisfaction.  Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Base Rent or Additional Rent or to pursue any other legal
remedy.
 
23.  Estoppel Certificates.  Either party, at any time and from time to time,
within ten (10) days after written request from the other, shall execute,
acknowledge and deliver to the other party, addressed (at Landlord’s request) to
the other party and any prospective purchaser, ground or underlying lessor or
mortgagee or beneficiary of any part of the Property, an estoppel certificate in
form and substance reasonably designated by the other party.  Tenant shall cause
Guarantor to join in any such estoppel certificate for the purpose of certifying
that Guarantor’s guaranty remains in full force and effect.  It is intended that
any such certificate may be relied upon by the party receiving the same and any
prospective purchaser, investor, ground or underlying lessor or mortgagee or
beneficiary of all or any part of the Property.
 
24.  Rules and Regulations.  Tenant shall faithfully observe and comply with and
cause all of its employees and invitees to observe and comply with all
reasonable rules and regulations which may from time to time be put into effect
by Landlord.  In the event of any conflict between any such rule or regulation
and this Lease, this Lease shall govern.
 
25.  Tenant’s Taxes.  In addition to all other sums to be paid by Tenant under
this Lease, Tenant shall pay, before delinquency, all Lease Taxes and any and
all other taxes levied or assessed during the Term, whether or not now customary
or within the contemplation of the parties, (a) upon, measured by or reasonably
attributable to Tenant’s improvements, equipment, furniture, fixtures and other
personal property located in the Premises, (b) upon or measured by Base Rent or
Additional Rent, or both, payable under this Lease, including without
limitation, any gross income tax or excise tax levied by any governmental body
having jurisdiction with respect to the receipt of such rental; (c) upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion
thereof; or (d) upon this transaction or any document to which Tenant is a party
creating or transferring an interest or an estate in the Premises.  Tenant shall
reimburse Landlord upon demand for any and all such taxes paid or payable by
Landlord (other than state and federal personal or corporate income taxes
measured by the net income of Landlord from all sources).  Notwithstanding
anything to the contrary in this Section 25, Tenant shall have the right to
contest any taxes payable by Tenant under this Section provided that Tenant, at
its sole cost and expense, diligently undertakes and pursues any such contest in
appropriate proceedings, indemnifies Landlord against and holds Landlord
harmless from all loss or damages that Landlord shall suffer by reason of such
contest, and does not permit any lien to be placed on the Building or any part
thereof or interest therein.
 
26.  Renewal Option.  Provided that no default exists under this Lease beyond
applicable notice and cure periods at the time the option to renew which is
described below (the “Renewal Option”) is exercised, or at the commencement of
the Renewal Period, Tenant shall have the right to extend the Term for one (1)
five-year renewal period (the “Renewal Period”) commencing on the Expiration
Date, upon the same terms and conditions as are contained in this Lease, except
as hereinafter provided:
 
26.1  The Base Rent for the Renewal Period shall be as set forth below:
 
Period (months)
Annual
Base Rent
Monthly Installment of
Annual Base Rent
91-102
$632,371.62
$52,697.64
103-114
$651,342.77
$54,278.57
115-126
$670,883.05
$55,906.92
127-138
$691,009.54
$57,584.13
139-150
$711,739.83
$59,311.65



26.2  Landlord shall have no obligation to make improvements, decorations,
repairs, alterations, or additions to the Premises as a condition to Tenant’s
obligation to pay Rent for the Renewal Period, and the Base Rent for the Renewal
Period shall not be reduced either (aa) by reason of such fact, (bb) to take
into account any rental concession whatsoever (including, but not limited to
rent abatements, allowances for moving expenses, lease assumptions, or other
concessions), or (cc) to take into account the absence of any cost or expense
which Landlord would have incurred had the Premises been leased to a person or
entity other than Tenant.
 
26.3  Tenant shall have no further or additional rights to extend the Term of
this Lease.
 
26.4  The Renewal Option shall be exercised, if at all, by written notice to
Landlord given not earlier than one hundred eighty (180) days nor later than one
hundred twenty (120) days prior to the Expiration Date.  In the event Tenant
fails strictly to comply with the procedure for exercise of the Renewal Option,
Tenant shall have no further right to extend the Term.
 
26.5  The renewal option granted pursuant to this Section 26 is personal to
Tenant.  If Tenant subleases any portion of the Premises or assigns or otherwise
transfers any interest under the Lease to any other person or entity pursuant
to, and in accordance with, Section 15 hereof, this Renewal Option shall lapse.
 
27.  Miscellaneous.
 
27.1  Annual Financial Statement.  Within ten (10) days following the request of
Landlord, at any time during the Term that Tenant is not a “publicly traded
company” (i.e., ownership interests are listed on a public securities exchange),
then Tenant shall furnish to Landlord a financial statement, in form and
substance satisfactory to Landlord, showing the complete results of such
entity’s operations for its immediately preceding fiscal year, certified as true
and correct by a certified public accountant and prepared after audit in
accordance with generally accepted accounting principles applied on a consistent
basis from year to year.  The obligation contained in this section shall not
apply at any time during the Term that Tenant is a “publicly traded company.”
 
27.2  References.  All personal pronouns used in this Lease, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and vice versa.  The use herein of the word
“including” or “include” when following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”,
or “but not limited to,” or words of similar import) is used with reference
thereto.  All references to “mortgage” and “mortgagee” shall include deeds of
trust and beneficiaries under deeds of trust, respectively.  All Exhibits
referenced and attached to this Lease are incorporated in this Lease by this
reference.  The captions preceding the Sections and Sections of this Lease have
been inserted solely as a matter of convenience, and such captions in no way
define or limit the scope or intent of any provision of this Lease.
 
27.3  Successors and Assigns.  The terms, covenants and conditions contained in
this Lease shall bind and inure to the benefit of Landlord and Tenant and,
except as otherwise provided herein, their respective personal representatives
and successors and assigns; provided, however, that upon the sale, assignment or
transfer by Landlord (or by any subsequent Landlord) of its interest in the
Building as owner or lessee, including, without limitation, any transfer upon or
in lieu of foreclosure or by operation of law, Landlord (or subsequent Landlord)
shall be relieved from all subsequent obligations or liabilities under this
Lease, and all obligations subsequent to such sale, assignment or transfer (but
not any obligations or liabilities that have accrued prior to the date of such
sale, assignment or transfer) shall be binding upon the grantee, assignee or
other transferee of such interest.  Any such grantee, assignee or transferee, by
accepting such interest, shall be deemed to have assumed such subsequent
obligations and liabilities.
 
27.4  Severability.  If any provision of this Lease or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall remain in effect
and shall be enforceable to the full extent permitted by law.
 
27.5  Construction.  This Lease shall be governed by and construed in accordance
with the laws of the State in which the Building is located, without regard for
such State’s choice of law requirements.
 
27.6  Integration.  The terms of this Lease (including, without limitation, the
Exhibits to this Lease) are intended by the parties as a final expression of
their agreement with respect to such terms as are included in this Lease and may
not be contradicted by evidence of any prior or contemporaneous agreement,
arrangement, understanding or negotiation (whether oral or written).  The
parties further intend that this Lease constitutes the complete and exclusive
statement of its terms, and no extrinsic evidence whatsoever may be introduced
in any judicial proceeding involving this Lease.  Neither Landlord nor
Landlord’s agents have made any representations or warranties with respect to
the Premises, the Building, the Property or this Lease except as expressly set
forth herein.  The language in all parts of this Lease shall in all cases be
construed as a whole and in accordance with its fair meaning and not construed
for or against any party by reason of such party having drafted such language.
 
27.7  Surrender.  Upon the expiration or sooner termination of the Term, Tenant
will quietly and peacefully surrender to Landlord the Premises in the condition
in which they are required to be kept as provided in this Lease, ordinary wear
and tear excepted.
 
27.8  Quiet Enjoyment.  Upon Tenant paying the Base Rent and Additional Rent and
performing all of Tenant’s obligations under this Lease, Landlord warrants that
Tenant shall peacefully and quietly enjoy the Premises during the Term as
against all persons or entities claiming by or through Landlord; subject,
however, to the provisions of this Lease and to any mortgages or deeds of trust
or ground or underlying leases referred to in Section 10.
 
27.9  Holding Over.  If Tenant shall hold over after the expiration of the Term,
Tenant shall pay monthly Base Rent equal to one hundred fifty percent (150%) of
the Base Rent payable during the final full month of the applicable Lease Year
(exclusive of abatements, if any), in which such termination occurs together
with an amount reasonably estimated by Landlord for the monthly Additional Rent
payable under this Lease, and shall otherwise be on the terms and conditions
herein specified so far as applicable (but expressly excluding all renewal or
extension rights).  No holding over by Tenant after the Term shall operate to
extend the Term.  Any holding over with Landlord’s written consent shall be
construed as a tenancy at sufferance or from month to month, at Landlord’s
option.  Any holding over without Landlord’s written consent shall entitle
Landlord to reenter the Premises as provided in Section 16.3, and to enforce all
other rights and remedies provided by law or this Lease.
 
27.10  Time of Essence.  Time is of the essence of each and every provision of
this Lease.
 
27.11  Broker’s Commissions.  Each party represents and warrants to the other
that it has not entered into any agreement or incurred or created any obligation
which might require the other party to pay any broker’s commission, finder’s fee
or other commission or fee relating to the leasing of the Premises, other than
the Broker referenced herein.  Each party shall indemnify, defend and hold
harmless the other and the other’s constituent partners and their respective
officers, directors, shareholders, agents and employees from and against all
claims for any such commissions or fees made by anyone claiming by or through
the indemnifying party.
 
27.12  No Merger.  The voluntary or other surrender or termination of this Lease
by Tenant, or a mutual cancellation hereof shall not work a merger, but, at
Landlord’s sole option, shall either terminate all existing subleases or
subtenancies or shall operate as an assignment to Landlord of all such subleases
or subtenancies.
 
27.13  Survival.  All of Tenant’s and Landlord’s covenants and obligations
contained in this Lease which by their nature might not be fully performed or
capable of performance before the expiration or earlier termination of this
Lease shall survive such expiration or earlier termination.  No provision of
this Lease providing for termination in certain events shall be construed as a
limitation or restriction of Landlord’s or Tenant’s rights and remedies at law
or in equity available upon a breach by the other party of this Lease.
 
27.14  Amendments.  No amendments or modifications of this Lease or any
agreements in connection therewith shall be valid unless in writing duly
executed by both Landlord and Tenant.  No amendment to this Lease shall be
binding on any mortgagee or beneficiary of Landlord (or purchaser at any
foreclosure sale) unless such mortgagee or beneficiary shall have consented in
writing to such amendment.
 
27.15  DELIVERY FOR EXAMINATION.  DELIVERY OF THE LEASE TO TENANT SHALL NOT BIND
LANDLORD IN ANY MANNER, AND NO LEASE OR OBLIGATIONS OF LANDLORD SHALL ARISE
UNTIL THIS INSTRUMENT IS SIGNED BY BOTH LANDLORD AND TENANT AND DELIVERY IS MADE
TO EACH.
 
[Signature Page to Follow]
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have each caused their duly authorized
representatives to execute this Lease on their behalf as of the date first above
written.
 
LANDLORD


TMC-3011 S 52ND ST, LLC, an Arizona limited liability company




By:      /s/ Anthony Navicatecto
                                                                    
Name:          Anthony Navicatecto
Its:               Managing
Partner                                                            




--------------------------------------------------------------------------------

 

TENANT


SONICWALL, INC., a California corporation




By:          /s/ Robert Knauff
                                                                      
Name:    Robert Knauff                                                                                  
Its:                                                                           










--------------------------------------------------------------------------------



EXHIBIT A
 
LEGAL DESCRIPTION
 
LOTS 72 AND 73, EATON FREEWAY INDUSTRIAL PARK, ACCORDING TO BOOK 171 OF MAPS,
PAGE 31 AND THAT PORTION OF LOT 74 OF EATON FREEWAY INDUSTRIAL PARK, DESCRIBED
AS FOLLOWS:


BEGINNING AT THE NORTHEAST CORNER OF SAID LOT 74;


THENCE SOUTH 00 DEGREES 06 MINUTES 38 SECONDS WEST, 156.01 FEET;


THENCE SOUTH 89 DEGREES 37 MINUTES 17 SECONDS WEST, 324.00 FEET;


THENCE NORTH 00 DEGREES 06 MINUTES 38 SECONDS EAST, 104.00 FEET;


THENCE SOUTH 89 DEGREES 37 MINUTES 17 SECONDS WEST, 14.90 FEET TO THE EAST RIGHT
OF WAY LINE OF 52ND STREET, SAID POINT BEING ALONG THE ARC OF A CURVE;


THENCE ALONG THE ARC OF A CURVE CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF
330.00 FEET AND AN ARC LENGTH OF 56.01 FEET AND A CENTRAL ANGLE OF 09 DEGREES 43
MINUTES 26 SECONDS TO THE NORTH LINE OF SAID LOT 74;


THENCE NORTH 89 DEGREES 37 MINUTES 17 SECONDS EAST ALONG THE NORTH LINE OF SAID
LOT 74, 318.76 FEET TO THE TRUE POINT OF BEGINNING.


 




--------------------------------------------------------------------------------



EXHIBIT A-1
 
SITE PLAN
 


 
[ex10_10.jpg]


 

 

--------------------------------------------------------------------------------



[ex10_11.jpg]
 


--------------------------------------------------------------------------------

 

EXHIBIT B
 
PLANS AND SPECIFICATIONS
 
SonicWALL TI Specifications


Tenant Partitions – Bottom of Grid +/- 10’ 0”
Stud:                      3-5/8” metal stud, 25 GA @ 24” O.C.
Drywall:                                5/8”Gypsum board ea side
Insulation:                      None
Finish:                                Taped, bedded, & finished w/ texture
Base:                      Roppe Rubber 4 ¼” cove


Typical Partition - 6” Above Ceiling Grid
Stud:                      3-5/8” metal stud, 22 GA @ 24” O.C.
Drywall:                                5/8”Type X Gypsum board ea side
Insulation:                      R-11 batt insulation
Finish:                                Taped, bedded, & finished w/ texture
Base:                      Roppe Rubber 4 ¼” cove


Interior Doors
Size:                      3’ x 7’ x 1-3/4” thick full height single slab door
Wood:                                Solid core
Finish:                                Paint, color to be determined by Tenant
Hardware:                      Schlage #14 Lever handles
Hinges                                3 – 4 ½” ball bearing USD32 Satin
Stainless
Full-lite:                                2 doors with full lites in timely
frame
Keying:                                Re key to master system




Interior Door Frame
Frame Material:                                HMF
Frame Finish:                                Paint, color to be determined by
Tenant


Vinyl Composite Tile
Manufacturer:                                Mannington or equal
Style:                      Std 12” x 12” x 1/8”
Color:                      To be selected by Tenant


Suite Carpet
Type:                      $24.00 per square yard Allowance
Style:                      Design Weave by Shaw
Color/pattern:                                Color to be select by Tenant


Window Treatment (If applicable)
Style:                      Vertical 1” blinds
Color:                      Dark Bronze #885
Location:                                Perimeter Glass




Paint
Manufacturer:                                Dunn Edwards
Color:                      Bldg Std for walls & ceiling is Swiss Coffee




Restroom Floors & Wainscot
Restroom finishes Ceramic Tile floors and Ceramic Tile on wet walls to 4’ AFF
over 5/8” green board. Walls above wainscoating to be sealed with 2 coats of
semi-gloss paint.


Lobby Flooring
Ceramic Tile floors and Ceramic Tile Base.  All specifications TBD


Millwork
Manufacturer:                                WilsonArt or Nevamar
Color:                      TBD
Finish:                                Matte


All millwork to be fabricated to AWI standards


Acoustical Ceiling
Manufacturer:                                           New Armstrong
Height:                                           10’ 0” AFF
Acoustical Tile:                                           24” x 48” x 5/8” 2nd
Look
Color:                                White
Additional:                                4 coffered area’s 20’ x 20’


HVAC
 
General:
Air distribution, basic thermostat installation, secondary and flex duct provide
w/tenant provided with tenant improvements

Diffusers:                                Supply air – Titus TMSA 24” x 24”
white
Return air Titus PAR 24” x 24” white w/ sound boot


Fluorescent Light Fixtures
Manufacturer:                                           Lithonia or equal
Model:
Size:                                2’ x 4’
Lens Type                                Prismatic
Number of Lamps:                                           4’, T8, 32 watt
Voltage:                                           271 Volts
Allowance:                                1/80 sf


Additional Storefront
Quantity:                                           4
Size:                                10’ x 10’
Type                                Match Existing






Covered Parking
Quantity:                                           28 Spaces
Type                                Single Cantilevered
Paint:                                TBD




Interior Glazing
Quantity:                                           1100 sq/ft --- 220 lf
 
Type:
3/8” glass in glazing channel with butt joint. 18” AFF to top of door frame 7’0”

Paint:                                TBD




Partition Panels
Quantity:                                           2 @ 11’ X 28’
 
Type:
Aluminum framed, Acoustical with vinyl face

Color:                                TBD


Equipment
Quantity:                                           1 – Refrigerator  ($1200.00
allowance)
 
Type:
TBD

Color:                                TBD




 

